Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page1of13 Page ID#1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

ESURANCE INSURANCE SERVICES, INC.,
Plaintiff,

v.
Case No: 3:20-cv-01378
LAJAVION RAMSEY,
SERVE AT:
St. Clair County Jail
700 N. 5" Street
Belleville, IL 62220

and

ALEXIS N. HILL,
SERVE AT:
71 Monte Rosa Dr.,
De Soto, MO 63020

and

TERRI ARNETT and DONALD ARNETT on
behalf of their daughter, SIERRA R.
WARD-MICKE, deceased,

SERVE AT:

127 Hencher Rd.,

De Soto, MO 63020

and

DA-MON L. PERKINS,
SERVE AT:
4246 Minnesota Ave.,
St. Louis, MO 63111

and

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
TERRION CARTER-SMITH, )
SERVE AT: )
3305 Hwy 169 North, Apt. 207 )
Plymouth, MN 55441 )

Case No.: 3:20-cv-01378 Page 1 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 2of13 Page ID #2

and

FAITH STUBBLEFIELD,
SERVE AT:
3217 Clarence Dr.,
St. Charles, MO 63301

and

NICHOLAS A. SMITH
SERVE AT:
4246 Minnesota St., #F
St. Louis, MO 63111

and

WILLIAM R. RANKIN
SERVE AT:
3785 Jacobs Creek, Apt. H,
Bonne Terre, MO 63628

eT Tie eee ae esses es se

Defendants.
COMPLAINT FOR DECLARATORY JUDGMENT
Comes now Plaintiff, ESURANCE INSURANCE SERVICES, INC. (“Esurance”), by and
through its undersigned attorneys, BETH C. BOGGS and BOGGS, AVELLINO, LACH &
BOGGS, L.L.C., and for its Complaint for Declaratory Judgment, states as follows:

ALLEGATIONS COMMON TO ALL COUNTS

 

1. At all times relevant herein, Esurance is and was a corporation authorized to
transact business in the State of Illinois, incorporated under the laws of the State of Delaware
and therefore is a citizen of the State of Delaware.

2. Upon information and belief, at all times relevant herein, Defendant Lajavion

Ramsey is and was a natural person and a citizen of the State of Illinois.

Case No.: 3:20-cv-01378 Page 2 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page3of13 Page ID #3

3s Upon information and belief, at all times relevant herein, Defendant Alexis N.
Hill is and was a natural person and a citizen of the State of Missouri.

4, Upon information and belief, at all relevant times herein, Terri Arnett and
Donald Arnett and their daughter, Defendant Sierra R. Ward-Micke, deceased, are and were
a natural persons and a citizens of the State of Missouri.

5. Upon information and belief, at all relevant times herein, Defendant Da-Mon
L. Perkins is and was a natural person and a citizen of the State of Missouri.

6. Upon information and belief, at all relevant times herein, Defendant Terrion
Carter-Smith is and was a natural person and a citizen of the State of Minnesota.

2 Upon information and belief, at all relevant times herein, Defendant Faith
Stubblefield is and was a natural person and a citizen of the State of Missouri.

8. Upon information and belief, at all relevant times herein, Defendant Nicholas A.
Smith is and was a natural person and a citizen of the State of Missouri.

9. Upon information and belief, at all relevant times herein, Defendant William R.
Rankin is and was a natural person and a citizen of the State of Missouri.

10. Defendant LaJavion Ramsey purchased a contract of automobile insurance
from Esurance on August 17, 2020, after having been involved in a motor vehicle accident
involving all other named Defendants.

11. The subject policy was purchased online on August 17, 2020, at
approximately 4:51 p.m. Central Standard Time (2:51 p.m. PST). (Letter of Experience,
Exhibit B.)

12. The Illinois Personal Auto Policy 648683127 was issued to Defendant

Case No.: 3:20-cv-01378 Page 3 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 4of13 Page ID #4

Ramsey, who indicated he resided at 725 Royal Heights Road, A, in Belleville, Illinois
62226, at the time of the purchase.

13. The policy’s effective dates were from August 17, 2020 through February 17,
2020. The policy carried a limit of $25,000.00 per person and $50,000.00 per accident. The
policy lists one covered vehicle, a 2014 Dodge Charger Hemi R/T, VIN
2C3CDXCT3EH275112. The policy is attached and labeled, Exhibit A.

14. — After 2:00 a.m. on August 17, 2020, Defendant Ramsey drove his 2014 Dodge
Charger to Washington Ave., in St. Louis, City, Missouri, an area with many night clubs, as
well as vehicular and pedestrian traffic.

15. During his visit to the area, and while still in his vehicle, Defendant Ramsey
became nervous when he saw numerous people gathered on the corners of Washington
Ave., as he claims he was previously shot in St. Louis, Missouri; Defendant Ramsey claims he
believed someone was holding a gun and panicked, wanting to get home.

16. Defendant Ramsey claims to have been traveling at 40-50 miles per hour on
Washington Ave. when he crossed through a yellow light and a Silverado truck pulled in
front of him.

17. | Upon information and belief, Defendant William R. Rankin was operating the
Silverado truck, which had several passengers seated in the truck bed.

18. Defendant Ramsey hit the brakes, but was unable to bring his vehicle to a stop;
the vehicles collided and the passengers riding in the truck bed were ejected.

19. | Upon information and belief, Sierra R. Ward-Micke, one of the truck-bed

passengers, died due to the injuries she suffered in the accident.

Case No.: 3:20-cv-01378 Page 4 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page5of13 Page ID #5

20. — Upon information and belief, the remaining passengers all suffered injuries
and all have been named Defendants herein.

21. Given the nature of the damages sustained and the number of individuals
involved, it appears the amount in controversy exceeds this Court’s jurisdictional amount.

jurisdiction and Venue

22. This court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a), in
that Esurance and the Defendants have diversity of citizenship, and the amount in
controversy exceeds $75,000.00. This is a justiciable matter under 28 U.S.C. §2201(a).

23. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(c) as the
automobile insurance policy was purchased by Defendant Ramsey in the State of Illinois,
where Defendant Ramsey resided. The motor vehicle accident involving the remaining
Defendants occurred in Missouri.

24. — Esurance requests that this Court declare there is no coverage for the claims of
the Defendants in that the policy was not bound until after the accident occurred.

25. An actual controversy exists between Plaintiff and Defendants herein, and
claims upon the policy have been made.

26. The actual controversy herein is justiciable and recognized by this Court, such
controversy being dependent upon a construction of an insurance policy and endorsements.

27. Resolution of the matters raised in this Complaint for Declaratory Judgment
would dispose of all issues between the parties, arising out of the policy.

THE SUBJECT AUTOMOBILE INSURANCE POLICY

28. The Subject Policy contains the following pertinent terms:

Case No.: 3:20-cv-01378 Page 5 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 6of13 Page ID #6

INSURING AGREEMENT
When “we” agree to issue this policy, and when “we” agree to renew this policy,
“we” rely upon the truth and accuracy of the information “you” provide to “us” and
the representations made by “you” in “your” Application for this insurance and at the
time of each renewal. “Your” Application, the policy terms and conditions, all other
forms “we” provide to “you”, and Endorsements issued by “us”, are part of, and form,
“your” policy. The duties and obligations imposed by this policy shall be binding
upon “you”, “family members”, and other persons seeking coverage or benefits under
this policy.
In return for “your” premium payment, “we” agree to insure “you” subject to all the
terms of this policy as follows:
DEFINITIONS APPLICABLE TO ALL COVERAGES
The following definitions in their singular, plural, and’ possessive forms apply
throughout this policy when printed in “boldface italics within quotation marks”
1. “You” and “your” refer to:

A. The named insured(s) shown on the Declarations page;

OK OK

2. “We”, “us”, and “our” refer to the Company providing this insurance, as
shown on the Declarations page.

3. “Accident” means a sudden, unexpected, and unintended event.

4. “Auto” means a land motor vehicle:

A. Registered under the applicable motor vehicle laws;

Case No.: 3:20-cv-01378 Page 6 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 7of13 Page ID #7

B. Designed principally for operation upon public roads:

ok ok

5. “Bodily Injury” means bodily harm, sickness, or disease, including death
that results from bodily harm, sickness, or disease.

KOK

7. “Covered Auto” means:
A. Any vehicle identified on “your” Declarations page;

7 KOR

11. “Loss” means:

A. Sudden, direct, and unintended physical damage; or

B. Theft.
4
PART I: LIABILITY COVERAGE
Subject to the Limits of Liability, “we” will pay damages for “bodily injury” and
“property damage” for which any “insured” becomes legally responsible because of
an auto “accident”. However, “we” will not pay for punitive or exemplary damages
under Part I.
In addition to “our” limit of liability, “we” will pay cost “we” incur when “we” defend
an “insured”. “We” will settle or defend as “we” deem appropriate. “Our” duty to
settle or defend ends when “our” limit of liability for this coverage has been
exhausted by payment of judgments or settlements, or the limit is paid into a court

that has jurisdiction.

Case No.: 3:20-cv-01378 Page 7 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 8of13 Page ID #8

“We” have no duty to defend any lawsuit or settle any claim for “bodily injury” or
“property damage” not covered under this policy.
se fe
ADDITIONAL DEFINITIONS FOR PART I: LIABILITY COVERAGE
1. “Insured” as used in Part | means:
A. “You” or a “family member” for the ownership, maintenance, or use
of any “auto” or any trailer being towed by or attached to a “covered
auto”.
oe
LIMIT OF LIABILITY
1. The applicable limit of liability for each person for Bodily Injury Liability
Coverage is “our” maximum limit of liability for all damages for a “bodily
injury” to a person, including, but not limited to, damages for:
A. Loss of society;
B. Loss of companionship;
C. Loss of services;
D. Loss of consortium; and
E. Wrongful death;
which may arise as a result of “bodily injury” sustained by any one person in any
one “auto” “accident”. Subject to this limit for each person, the limit of liability
shown on the Declarations page for each accident for Bodily Injury Liability is

“our” maximum limit of liability for all damages for “bodily injury” resulting from

Case No.: 3:20-cv-01378 Page 8 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page9of13 Page ID #9

anyone “auto” “accident”.

* E+

OUT-OF-STATE COVERAGE

If an “accident” to which this policy applies occurs in any state or province other than
the one in which the “covered auto” is principally garaged, “we” will interpret “your”
policy for that accident as follows:

1. If the state or province has:

A. A financial responsibility or similar law requiring limits of liability for
“bodily injury” or “property damage” higher than the limit shown in
the Declarations page, “your” policy will provide the higher specified
limit.

B. A compulsory insurance or similar law requiring a non-resident to
maintain insurance whenever the non-resident uses an “auto” in that state
or province, “your” policy will provide at least the required minimum
amounts and types of coverage.

2. No one will be entitled to duplicate payments for the same elements of

Damages.

KK

PART VI: GENERAL PROVISIONS APPLICABLE TO ALL COVERAGE

KK

1. This policy, “your” Application, the terms and conditions “you” have

expressly agreed to, the Declarations page, as may be amended, and

Case No.: 3:20-cv-01378 Page 9 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 100f13 Page ID #10

Endorsements issued by “us”, contain all the agreements between “you” and “us”.

Its terms may not be changed or waived except by an endorsement issued by “us”.
# eK
FRAUD OR MISREPRESENTATION
This policy was issued in reliance upon the information provided on “your” insurance
application. “We” may void this policy if “you” or an insured person:
1. Made incorrect statements or representations to “us” with regard to any

material fact or circumstance that affects “our” acceptance of the risk insured by

“ys”
2. Concealed or misrepresented any material fact or circumstances with the

intent to deceive.
“We” will not void this policy if it has been in effect for one year or one policy term,
whichever is less.
“We” do not provide coverage or benefits for any person who has made fraudulent
statements or engaged in fraudulent conduct in connection with any “accident” or
“loss” for which coverage or benefits are sought under this policy.
et
POLICY PERIOD AND TERRITORY
1. This policy applies only to “accidents” and “losses” that occur:
A. After the effective date and time shown on the Declarations page, or
the time this policy was purchased, whichever is later;

B. After the policy becomes effective, but prior to cancellation,

Case No.: 3:20-cv-01378 Page 10 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 11of13 Page ID #11

termination or 12:01 a.m. on the expiration date shown on the
Declarations page, whichever is earlier; and

C. Within the policy territory.
2. The policy territory is:

A. The United States of America its territories or possessions;
#2 ok
PAYMENT OF PREMIUM
If “your” initial premium payment for the first policy period is by e-check, draft, credit
card, or any remittance other than cash, coverage under this policy is conditioned
upon that e-check, draft, credit card, or remittance being honored by the bank or
other financial institution when it is presented for payment. If the e-check, draft, credit
card, or remittance is not honored “we” may deem this policy void from its inception,
as if it was never issued. This means that “we” will not be liable under this policy for
any claims or damages that would be covered if that e-check, draft, credit card, or
remittance had been honored when presented by “us” for payment.

KOK

COUNT | - Declaration That No Liability Coverage Exists Under The Policy
For Defendants Because It Was Not Purchased Until After The Subject Accident

29. Plaintiff incorporates each and every allegation contained in {J 1 through 28,
as if more fully set forth and restated herein verbatim.

30. Most Defendants, other than Defendant Ramsey and Defendant Rankin, have
contacted Plaintiff through counsel to advise about their claims for damages flowing from the

auto accident that occurred in St. Louis, Missouri on August 17, 2020.

Case No.: 3:20-cv-01378 Page 11 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 12o0f13 Page ID #12

31. The Police Report indicates the subject collision occurred at 2:28 a.m. on
August 17, 2020.

32. Plaintiff Esurance’s records indicate Defendant Ramsey purchased the policy
described above at the policy was purchased in Illinois on August 17, 2020 at 4:51 p.m. CST,
Defendant Ramsey’s time zone.

33. | The Ramsey policy was purchased over 12 hours after the subject accident and
was not in force at the time of the loss.

34. Given that the Esurance policy was not effective at the time of the loss,
Esurance owes no coverage for defense or indemnity to the Defendants flowing from the
motor vehicle accident.

WHEREFORE, Plaintiff, ESURANCE, respectfully requests that this Court enter a
Declaratory Judgment and equitable decree stating the following:

(a) That there is no duty to defend, nor to indemnify any of the Defendants under

the policy issued by Esurance to Defendant Ramsey for the damages flowing
from the subject motor vehicle accident;

(b) For such other and further relief as this Court deems just and proper.

Case No.: 3:20-cv-01378 Page 12 of 13
Case 3:20-cv-01378-RJD Document1 Filed 12/31/20 Page 130f13 Page ID #13

Respectfully submitted,

ESURANCE INSURANCE SERVICES, INC.

By: __/s/Beth C. Boggs
Beth C. Boggs, #43089
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Plaintiff

Case No.: 3:20-cv-01378 Page 13 of 13
